ORDER

LOURIE, Circuit Judge.
The United States moves to dismiss Scott P. Thurner’s appeal of the decision of the United States Tax Court in Thurner v. Commissioner of Internal Revenue, 3586-02 (Jul. 14, 2003) and to stay briefing pending the court’s ruling on its motion. Thurner has not responded.
The certified list of docket entries indicates that the Tax Court issued its decision in favor of the government on July 14, 2003. Thurner appealed to the United States Court of Appeals for the Seventh Circuit. On December 18, 2003, the Seventh Circuit dismissed Thurner’s appeal because he had failed to pay a monetary sanction previously imposed on him by the court for bringing a frivolous appeal. Thurner then filed a notice of appeal with this court on March 8, 2004.
The United States argues that the court lacks jurisdiction to review decisions of the Tax Court, and further argues that Thurner’s appeal is untimely. We agree. The court lacks jurisdiction to review decisions of the Tax Court. See I.R.C. § 7482(a)(1). Moreover, Thurner’s appeal to this court is untimely because it was filed more than 90 days after the date of the decision. See I.R.C. § 7483.
The United States’ motion to stay briefing is unnecessary. See Fed. Cir. R. 31(c).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss is granted.
(2) The United States’ motion to stay briefing is moot.
(3) Each side shall bear its own costs.